County Officers Salaries — Assessed Valuation Even though the first net assessed valuation reported by the County Assessor exceeded $10,000,000.00, when a mistake was later discovered which reduced such valuation below such figure, the county officers salaries must be based upon the corrected valuation which was below $10,000,000.00 The Attorney General has received your letter of January 14, 1969, wherein you state in effect. The County assessor of McIntosh County reported to the Oklahoma Tax Commission a net valuation of personal and real property for ad valorem purposes of over ten million dollars ($10,000,000.00). He later discovered errors to reduce such valuation below ten million dollars ($10.000.000.00) in collection with these facts you, in effect, ask the following question: Call the County officers in McIntosh County be paid the salaries provided for such individuals in a county which has a net valuation in excess of ten million dollars ($10.000,000.00)? We feel it unnecessary to quote 19 O.S. 180.62 [19-180.62] (1961), dealing with basic salaries of county officers or 19 O.S. 180.64 [19-180.64](a) (1968), which provides for minimum salaries for county officers. Suffice to say, both Sections 180.64 and 180.64A provide greater salaries for county officers in counties with a net valuation of tangible taxable property in excess of ten million dollars ($10.000.000.00) than in counties with a net valuation less than such sum. The true net valuation of McIntosh County was that valuation after the correction of the error of the county assessor and if such corrected valuation was less than ten million dollars ($10,000,000.00), the county officers cannot be paid salaries, basic or minimum, based upon a net valuation of more than ten million dollars ($10,000.000.00) It is, therefore, the opinion of the Attorney General that your question be answered in the negative; the county officers in McIntosh County cannot be paid salaries provided by law for county officers in counties having a net valuation in excess of ten million dollars ($10,000,000.00).  (W. J. Monroe)